                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                       )       19-31576
                                             )
MICHAEL COLE,                                )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: CASSLING

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
M.O. Marshall, Chapter 13 Trustee: ecf@55chapter13.com

To the following persons or entities who have been served via U.S. Mail: See attached list.

PLEASE TAKE NOTICE that on September 30, 2021, at 9:30 A.M., I will appear before the
Honorable Judge CASSLING, or any judge sitting in that judge’s place, and present the Motion
                 to Modify Chapter 13 Plan, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the password is
619. The meeting ID and password can also be found on the judge’s page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before September 9, 2021, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.
DATE OF SERVICE: September 9, 2021                 /s/ Robert C. Bansfield Jr.
                                                   Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com

To the following persons or entities who have been served via U.S. Mail:

Michael Cole                                       Capital One Bank (USA), N.A.
12201 S. May                                       by American InfoSource as agent
Chicago, IL 60643                                  4515 N Santa Fe Ave
                                                   Oklahoma City, OK 73118
LVNV Funding, LLC
Resurgent Capital Services                         Prestige Financial Services
PO Box 10587                                       P.O. Box 26707
Greenville, SC 29603-0587                          Salt Lake City, UT 84126

T Mobile/T-Mobile USA Inc                          Internal Revenue Service
by American InfoSource as agent                    P.O. Box 7346
4515 N Santa Fe Ave                                Philadelphia, PA 19101-7346
Oklahoma City, OK 73118
                                                   Portfolio Recovery Associates, LLC
Jefferson Capital Systems LLC                      c/o Capital One Bank (USA), N.A.
PO Box 7999                                        PO Box 41067
Saint Cloud, MN 56302-9617                         Norfolk, VA 23541

American Honda Finance Corporation                 Midland Funding LLC
National Bankruptcy Center                         Midland Credit Management, Inc.
P.O. Box 168088                                    as agent for Midland Funding, LLC
Irving, TX 75016-8088                              PO Box 2011
                                                   Warren, MI 48090

                                                   Illinois Department of Revenue
                                                   Bankruptcy Section, P.O. Box 19035
                                                   Springfield, IL 62794-9035
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                          )       19-31576
                                                )
MICHAEL COLE,                                   )       Chapter 13
                                                )
                        Debtor.                 )       Hon. Judge: CASSLING

                          MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the Debtor, Michael Cole, by and through his attorneys, David M. Siegel

& Assoc., LLC, to present this Motion, and in support thereof states as follows:

1)       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2)       On November 16, 2019, the Debtor filed a voluntary petition for relief pursuant to

Chapter 13 under Title 11 USC, and the Chapter 13 plan was confirmed on January 30, 2020.

M.O. Marshall is the Trustee in this case.

3)       The Debtor’s Chapter 13 plan provides for payments of $725.00 per month for 8 months

and then $925.00 per month for 52 months, with payments to the General Unsecured Creditors of

at least 10% of their allowed claims.

4)       On July 30, 2020, an Order Modifying the Debtor’s Chapter 13 Plan was entered at

docket number 34. The order increased Debtor’s monthly plan payments to $925.00 per month.

5)       After this order was entered, a new payroll deduction order was sent to Debtor’s

employer to change the amount they withheld from Debtor’s paycheck. However, due to the

ongoing COVID-19 pandemic, there was no one working in the office that the order was sent to.

Because of this, Debtor’s payroll deductions were never increased to account for the increased

plan payments.

6)       This caused the Debtor to default on his monthly plan payments.
7)       A new payroll order has been sent to Debtor’s payroll department to resolve the issue.

8)       The Debtor cannot cure his current monthly plan payment default, but he can make his

ongoing plan payments.

9)       The Debtor proposes to modify his Chapter 13 plan pursuant to 11 USC §1329 to defer

his existing default until the end of his plan. Debtor makes this proposal in good faith and with

the intention of completing his Chapter 13 plan.

10)      The Debtor further proposes to modify his Chapter 13 plan pursuant to the recently

amended 11 USC §1329 on March 27, 2020, under the Coronavirus Air, Relief and Economic

Security Act (CARES Act), to extend his bankruptcy past the 60 months allowed.

11)      Granting the Debtor’s motion will not cause the confirmed Chapter 13 plan to run longer

than the allowed time by law and will continue to pay General, Unsecured Creditors at least 10%

of their allowed claims.

12)      Debtor requests the above relief without any intent to defraud his creditors.



      WHEREFORE, the Debtor, Michael Cole, prays that this Honorable Court enter an Order to

Modify the Chapter 13 Plan and for other such relief as the Court deems fair and proper.


                                                       Respectfully Submitted,

                                                       /s/ Robert C. Bansfield Jr.
                                                       Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                       Attorney for the Debtor

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com
